July 18, 2011

 

Mr. Tim DeHerrera

6302 Mesedge Drive

Colorado Springs, CO 80919

 

RE: President/CEO, Force Energy Corp.

ADDENDUM

 

Dear Mr. DeHerrera:

 

Pursuant to previous agreement with the company dated August 10, 2010 below are
listed addendums to the original agreement

 

Compensation: The company will pay you an annual salary for the next calendar
year of

$140,000 US payable as follows;

 

As compensation for services Force Energy shall issue to DeHerrera common stock
in the company equal up to an amount of 2,500,000 shares upon signing this
agreement and issue the same amount of shares on the anniversary date each of
the remaining years. This stock will be valued at $.02 so therefore equal to a
value of $50,000. For months 13-24 compensation will be $7,500 per month in cash
and shall increase $2,500 monthly in each year thereafter. The parties agree
that if Force Energy does not have the capital available to compensate the cash
portion of this agreement DeHerrera shall accumulate any unpaid balance as
insider debt and have the option of converting into common stock at $ .025 per
share.

 

Term: The agreement term based on this addendum shall continue for an additional
term of 2 years from the date of this addendum. Unless notice is given by the
Company or DeHerrera 45 days prior to expiration the agreement shall
automatically renew annually.

 

Agreed to on this day by both parties July 18, 2011

 

 

/s/ Tim DeHerrera Signed: Tim DeHerrera on behalf of Force Energy Corp.
President/CEO and Sole Director

 

/s/ Tim DeHerrera Signed: Tim DeHerrera, individual

 

 

 

August 10, 2010

 

Mr. Tim DeHerrera

6302 Mesedge Drive

Colorado Springs, CO 80919

 

RE: President/CEO, Force Energy Corp.

 

Dear Mr. DeHerrera:

 

I am pleased to inform you that our organization has approved us entering into
an employment agreement with you subject to the following terms and conditions:

 

Position: The position will be President/CEO and a member of the Board of
Directors.

 

Reports To: You will report directly to the Board of Directors of Force Energy
Corp.

 

Responsibilities: Your responsibilities will include the following:

 

·         Development of Management Strategy and Corporate Vision

·         Review and Development of Business Strategies

·         Organizational and Personnel Development

·         General Review and Development of Corporate Material

·         Corporate and Client Company Restructuring

·         Review and assisting in preparation of corporate filings

 

Compensation: We will pay you an annual salary of $99,500 US payable as follows;
As compensation for services Force Energy shall issue to DeHerrera common stock
in the company equal up to an amount of 2,500,000 shares upon signing this
agreement. This stock will be valued at $ .02 so therefore equal to a value of
$50,000. For months 1 - 3 compensation will also include $2,500 per month, for
months 3-6, $4,000 per month and for months 6-12 $5,000 per month. The parties
agree that if Force Energy does not have the capital available to compensate the
cash portion of this agreement DeHerrera shall accumulate any unpaid balance as
insider debt and have the option of converting into common stock at $ .10 per
share. If this agreement is terminate by either party pursuant to the paragraph
below DeHerrera shall return common stock to the treasury at the rate of 100,000
shares for each unfulfilled month of work.

 

Term: This agreement may be cancelled by either party with 30-days notice.

 

Agreement Begins: We would like to start this agreement on July 23rd, to
continue for one year.

 

 

On behalf of Force Energy Corp, we are very excited for the opportunity to work
with you.

 

Yours Truly,

 

Michael Mathot

Vice President/Director

Force Energy Corp

 

Agreed to on this day: August 10 2010

 

 

/s/ Michael Mathot Signed: Michael Mathot on behalf of Force Energy Corp.

 

August 10, 2010

 

/s/ Tim DeHerrera Signed: Tim DeHerrera August 10.2010

 

 

 

 

 

